Citation Nr: 1638555	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-17 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service from September 1968 to September 1970, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge and the Bronze Star Medal with one Oak Leaf Cluster, among other commendations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his peripheral neuropathy stemmed from his exposure to herbicides during his active duty service.  The Board notes that he has an ongoing history of treatment for peripheral neuropathy in the upper and lower extremities, and one physician even listed his history of Agent Orange exposure as one of the potential causes of his peripheral neuropathy.  See August 21, 2009 VA Neurology Follow Up Note.

The record does not show that the Veteran underwent a VA examination in connection with his claim for entitlement to service connection for peripheral neuropathy of the extremities.  Generally, a VA medical examination is required for a service connection claim only when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain disease manifesting that an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  It is notable that the third prong which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

Here, the record demonstrates that the Veteran currently has diagnoses of peripheral neuropathy of the upper and lower extremities and has received ongoing treatment through VA.  He has had continuous medication management for his symptoms with minimal relief.  As there is no competent medical opinion of record, the Board finds that remand for a VA examination is warranted to ascertain whether any peripheral neuropathy disability diagnosed during the pendency of the appeal is etiologically related to active duty service.  See McLendon, 20 Vet. App. at 83, Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. § 3.159(c)(4).   

Additionally, as the Veteran receives continuous treatment through VA, the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from March 2016 to present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from March 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Once all development has been completed, provide the Veteran with a VA examination to determine the nature and etiology of any upper and lower extremity peripheral neuropathy.  The claims file should be made available to the VA examiner in conjunction with the examination.  Any special diagnostic tests must be conducted.  The VA examiner should record all pertinent medical complaints, symptoms, and clinical findings in detail.  

Upon review of the record and examination of the Veteran, the VA examiner should identify all diagnosable upper and lower extremity nerve disorders.  For each diagnosed nerve disorder, the VA examiner should state whether it is at least as likely as not (50 percent probability or more) that it began in service, was caused in service, or is otherwise etiologically related to the Veteran's service, to include his conceded in-service herbicide exposure.

A complete rationale must be provided for any opinion offered.  

3.  After all development has been completed, readjudicate the claims of entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide exposure.  If the benefits sought on appeal are not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




